456 F.2d 1311
UNITED STATES of America, Plaintiff and Appellee,v.Joel Mark DE SMET, Appellant.
No. 71-2811.
United States Court of Appeals,Ninth Circuit.
April 11, 1972.

Joel Shawn (argued), of Lukes & Bassoni, San Francisco, Cal., for appellant.
Stephen E. Clark (argued), of Athearn, Chandler, & Hoffman, James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before CHAMBERS and HAMLIN, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
We decide here that if there was some irregularity in the "call" process, there is no evidence of prejudice to De Smet.


3
However, we reject the contention that there was irregularity in the "calling."